*512Dissenting opinion by
Taft, J.
I do not agree with my brethren in the disposition of this case. The plaintiff, when eight years oí age, was taken by the defendant and kept as a member of his family until he was nineteen years old, when he voluntarily left the defendant. The latter stood to the plaintiff in loco parentis. No contract was ever made by the parties. Will the law imply one? I think so. The care, support and education furnished the plaintiff were certainly necessities for which he might expressly contract, or for which he might be bound by an implied promise. But while the law implies a promise on the part of the infant to pay for all that the necessaries furnished are worth, will it, in this case, imply one to pay two hundred dollars in addition ? I think not. An infant is not bound by any contract as to the price of necessaries for which he may be liable. Kent, the learned commentator, says (2nd vol., 240):
‘ ‘ In all cases of contracts for necessaries the real consideration may be inquired into.- 'The infant is not bound to pay for the articles furnished more than they were really worth to him as articles of necessity, and, consequently, he may not be bound to the extent of his contract; nor can he be precluded by the form of the contract from inquiring into the real value of the'necessaries furnished.”
The contract is a personal one, voidable by the infant or his representative only. 2 Kent Com. 237. A party dealing with an infant is bound by the terms of the contract, and where the relation of pai’ent and child in fact exists, a stranger cannot object that the one standing in loco parentis has not the legal custody of the infant. Such are the cases cited from 2 C. & P. 303, and 11 East, 23. And in Keane v. Boycott, 2 H. Bl. 511, the court refer to the correct principle when it says : “For this is the case of a stranger and a wrong-doer interfering between the master and servant, and now seeking to take advantage of the infant’s privilege of avoiding his contracts, a privilege which is personal to the infant, and which no one can exercise for him.”
*513The case cited in the opinion of the court of Stone v. Dennison, 13 Pick. 6, was a cause in which the contract was made or assented to by the guardian of the infant, and was therefore valid; and Haggerty v. McCanna, 25 N. J. Eq. 48, was a case where the one standing in place of the parent attempted to recover compensation for the support of the infant. The plaintiff in that action could not repudiate the relation after having sustained it; he might not have been compelled to sustain it; but having done so he could not avoid it; the infant alone could do that.
In the case of The King v. Wigston, 3 B. & C. 487, it was held that an infant apprentice could not dissolve the relation of master and apprentice; but in England there are many statutes relating to apprenticeships, and I apprehend that that case was ruled under one of them, for in an early case at common law, Gylbert v. Fletcher, Cro. Car. 179, where an action was brought against an apprentice for departing from his service without license, within the time of his apprenticeship, it was pleaded that at the time of making the indenture he was within age, whereupon it was demurred. After argument, it was by ‘ ‘ All the court resolved that although an infant may voluntarily bind himself apprentice, and if he continue apprentice for seven years, may have the benefit to use his trade, yet neither at the common law, nor by any words of 5 Eliz., c. 4, shall the covenant or obligation of an infant for his apprenticeship bind him. But if he misbehave himself the master may correct him in his service, or complain to a justice of peace to have him punished according to the statute. But no remedy lieth against an infant upon such covenant, and therefore it was adjudged for the defendant.”
At all events, I think the latter case the better law. I see no more reason for holding that an infant may bind himself as to the price he shall pay for his bringing up than I do in holding that he may bind himself as to the price of specific articles of necessity, which, confessedly, he cannot do. No injustice to the quasi parent is done by the rule I contend for; he is *514fully compensated for all that be expends for the infant, and if he wishes to make his contract a legal one, binding upon the infant, let him deal with the latter’s guardian, and if there is none, let him see that one is appointed, which can be done in all cases of infants.
ITow does the case at bar differ in principle from those of contracts by infants, to serve for a certain term, who quit before the term of service is performed ?
In such cases it has always been held that the infant may recover what, under all the circumstances, his services were worth, taking into consideration any injury the other party may have sustained by the avoiding the contract. Rob. Dig. 390, s. 21. By this rule I think the plaintiff may recover the whole sum reported.